Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 18, 2022 has been entered.
Claims 1-13 and 18-27 remain pending in the application, and are examined. Claims 14-17 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 25, 2022. However, further 112(b) rejections resulting from the amendments in the current claim set received May 18, 2022 have been found, and are included below.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  
	Regarding claim 1, Lns. 4-7 recite, “one or more selected from the group consisting of a label, sleeve, sheet, film, laminate, a molded enclosure or casing or housing, any additional enclosure and screen and/or may be integrated into wall, bottom or base of the vessel”, which is grammatically incorrect. It appears that the above needs to be changed to “one or more selected from the group consisting of a label, a sleeve, a sheet, a film, a laminate, a molded enclosure or casing or housing, any additional enclosure and a screen and/or may be integrated into a wall, a bottom or a base of the vessel” to be grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-13 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lns. 4-7 recite, “said first device is integrated into one or more selected from the group consisting of…and/or may be integrated into wall, bottom or base of the vessel”. However, it is unclear whether “and/or may be integrated into wall, bottom or base of the vessel” is part of the Markush group. If not, then it is unclear whether or not the label, sleeve, sheet, film, etc. are located on the vessel or not. How does the label, sleeve, sheet, film, etc. relate to the vessel? Are they integrated into the vessel, located on the vessel, or something else? Further clarification is needed.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the vessel, which is only positively recited in the preamble. Any structural components of the vessel, such as a base, wall, or bottom are not positively recited. In order to render the claim complete and including essential elements, further structural components of the vessel such as a base, wall, or bottom need to be positively recited within the body of the claim.
Claim 7 recites, “wherein said first device is mounted on the outside of said vessel”. However, it is unclear if mounting inside or outside the vessel is outside of the bounds of the Markush group in Claim 1, which recites, “said first device is integrated into one or more selected from the group consisting of a label…and/or may be integrated into wall, bottom or base of the vessel”. In some cases, being mounted on the inside or outside of the vessel could be considered to be outside of the bounds of the above Markush group. Further clarification is needed.
Claim 8 contains similar issues related to the limitation, “wherein said first device is mounted on the inside of said vessel”, and is similarly rejected.
Claim 9 recites, “wherein said first device is integrated into one or more selected from the group consisting of…or any closure components of said vessel”. However, claim 1 does not recite that the first device may be integrated into any closure components of the vessel. Therefore, claim 9 improperly expands the scope of claim 1 by providing an additional area where the first device may be integrated into. Further, clarification is needed.
Claims 2-6, 10-13, and 18-27 are rejected as depending on a rejected claim.
	Examiner’s Note: Applicant argues on Pg. 6 of their Remarks that a printed circuit board by itself could perform data analysis and send a signal by providing an integrated circuit and/or using planar technology, thereby negating the Examiner’s 112(b) rejection in the previous Non-Final Office Action mailed 2/25/2022. The Examiner has interpreted this argument by the Applicant as a concession that a bare circuit board by itself, without any additional integrated and/or planar components thereon, could not perform data analysis and send a signal, and that it is the additional integrated and/or planar components thereon that perform data analysis and send a signal. Under this interpretation, the Examiner has withdrawn the previous 112(b) rejection, but if the Applicant wishes to argue that a bare circuit board could perform data analysis and send a signal, then the 112(b) rejection for this claim, and any claims dependent thereon, would be upheld.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 10, 12, and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (US Pub. No. 2016/0264394; hereinafter Hershberger; already of record) in view of Wandel (US Pub. No. 2008/0252450; already of record on the IDS received 3/23/2020).

Regarding claim 1, Hershberger discloses a vessel for storing bulk goods ([0004]-[0005], a container with liquid). The vessel comprises: 
	a first device and a communication unit for transferring data between said vessel and a receiver, wherein said first device is a first sensor or an information storage device or both ([0004]-[0005], a sensor/transmitter including a liquid quantity sensor is attached to a container, which transmits information regarding the quantity of liquid in the container to a receiver wirelessly, [0282]-[0284], a sensor can be coupled to a container, and electronics mounted on a circuit board measure a change in an electrical characteristic in load cells that corresponds with the weight of the container, see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, the load cells 3616 act as weight sensors). The first device is integrated into one or more selected from the group consisting of a label, a sleeve, a sheet, a film, a laminate, a molded enclosure or casing or housing, any additional enclosure and a screen and/or may be integrated into a wall, a bottom or a base of the vessel (see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, the load cells 3616 act as weight sensors and are integrated into a housing). 
	The vessel further comprises an electronic device connected to said first device ([0282]-[0284], see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, including circuit board 3618). The electronic device is a circuit board ([0282]-[0284], see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, including circuit board 3618).
	The electronic device performs analysis of the data obtained from said first device ([0282]-[0284], electronics mounted on the circuit board calculate the weight of the container based on an electrical characteristic of load cells when a container is coupled to the sensor) and sends a signal when one or more values obtained from said first device is outside a predetermined range ([0194], an alert is generated when a keg associated with the sensor is determined to be empty, or at a predetermined weight above being empty. The sensor of Hershberger, which includes both the load cells (interpreted as the sensor herein) and the circuit board, includes programmable logic to activate a signaling device. In order for the sensor of Hershberger to be able to activate a signaling device, the circuit board must intrinsically be capable of sending a signal to the logic indicative of when the keg is empty, or at a predetermined weight above being empty).
	Hershberger fails to explicitly disclose that:
The circuit board is a printed circuit board in the primary embodiment; and
that any such data transferred between the vessel and any external data storage and/or processing system is encrypted to prevent unauthorized access thereto.
	However, in an alternate embodiment, Hershberger teaches a printed circuit board ([0085], transmitter is planar and may be on a printed circuit board (PCB)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit board in the primary embodiment of the vessel of Hershberger to be a printed circuit board as in an alternate embodiment of Hershberger. The motivation would have been that the alternate embodiment of Hershberger shows that printed circuit boards are planar ([0085]), and the primary embodiment of Hershberger depicts the circuit board as being planar ([0282]-[0284], see Figs. 37-39 at circuit board 3618), thereby conserving space in the device.
	Modified Hershberger fails to explicitly disclose that any such data transferred between the vessel and any external data storage and/or processing system is encrypted to prevent unauthorized access thereto.
	Wandel is in the analogous field of methods and devices for detecting intrusion into a container (Wandel [0012]). Wandel teaches that data transferred between a vessel and any external data storage and/or processing system is encrypted (Wandel [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of modified Hershberger so that that data transferred between a vessel and any external data storage and/or processing system is encrypted as in Wandel, as Wandel teaches that encrypting data will enhance the security of the device (Wandel; [0023], [0042]), thereby preventing undesired persons or entities from accessing the data and using it for nefarious or illegal purposes.
	Note: The instant Claims contain a large amount of functional language (ex: “for storing bulk goods”, “performs analysis of the data”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the vessel is a vessel for storing liquids, solids, gases, solutions, dispersions, colloids, powders, particles, pills and any mixture of any of these ([0004]-[0005], the vessel is for storing liquids. Further, the vessel is capable of holding any of the above materials).

Regarding claim 3, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the first sensor is a filling level sensor ([0004]-[0005], [0282]-[0284], [0069], a weight sensor is used to detect the level of fluid in the container).

Regarding claim 4, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses either the first sensor or a second sensor being a sensor for determining a filling level of the vessel ([0004]-[0005], [0282]-[0284], [0069]).

Regarding claims 5 and 6, modified Hershberger discloses the vessel according to claim 4. Modified Hershberger further discloses that the sensor is a weight sensor ([0004]-[0005], [0282]-[0284], [0069]).

Regarding claim 7, modified Hershberger discloses the vessel according to claim 1. Hershberger further discloses that the first device is mounted on the outside of the vessel ([0077], the sensor is mounted to the bottom of the container).

Regarding claim 10, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the communication is a Bluetooth connector, ZigBee, or wireless connector ([0078], the keg transmitter communicates with the local uplink/gateway using ZigBee, Bluetooth, or other similar wireless protocols).

Regarding claim 12, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses at least one display or light emitting device ([0141], smartphone app displays how much liquid is left in container, [0153], LEDs).

Regarding claim 18, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the electronic device sends a signal when a filling level of the vessel falls below a pre-determined value ([0194]).

Regarding claim 19, modified Hershberger discloses the vessel according to claim 17. Modified Hershberger further discloses that the signal is sent to a display or to an automatic ordering system ([0194], a visual signal is used to alert individuals).

Regarding claim 20, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses a system comprising one or more than one of the vessels ([0003]-[0005], the system is a supply chain system).

Regarding claim 21, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses that the system is a supply system ([0003]-[0005]).

Regarding claim 22, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses a computing device for computing signals or data received from the one or more vessels ([0123], a database receives data from a keg sensor/transmitter, and the data is converted to report how full the keg is, the database is an external data processing system).

Regarding claim 23, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses that the system comprises a determination device for determining projected consumption ([0262], a computer receives a rate of consumption of liquid containers, and uses this information to determine a suggested order for liquid containers, the computer is an external data processing system).

Regarding claim 24, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses a computing device for computing signals or data received from the one or more vessels, thereby determining a filling level or inventory level ([0123], a database receives data from a keg sensor/transmitter, and the data is converted to report how full the keg is, the database is an external data processing system).

Regarding claim 25, modified Hershberger discloses the system according to claim 22. Modified Hershberger further discloses that the computing device sends a signal when a filling level or an inventory level falls below a pre-determined value, or is expected to fall below a pre-determined value within a pre-determined time period ([0123], [0464]-[0465], a computer in communication with the database sends an alert upon detection of a sensor of the container reaching a certain value of weight).

Regarding claim 26, modified Hershberger discloses the system according to claim 24. Modified Hershberger further discloses that the signals are sent to a display, or to an automatic ordering system ([0123], [0464]-[0465], [0467], the alert is a visual signal, [0135]-[0136], when the kegs are running low, a visual alert with the button option “re-order now” can display, or the kegs can automatically be re-ordered).

Regarding claim 27, modified Hershberger discloses the system according to claim 21. Modified Hershberger further discloses that the system comprises a device for placing one or more vessels of the system ([0148], the kegs are stacked on a shelf).

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Wandel and Jensen et al. (US Pub. No. 2011/0264033; hereinafter Jensen; already of record).

Regarding claim 1, Hershberger discloses a vessel for storing bulk goods ([0004]-[0005], a container with liquid). The vessel comprises: 
	a first device and a communication unit for transferring data between said vessel and a receiver, wherein said first device is a first sensor or an information storage device or both ([0004]-[0005], a sensor/transmitter including a liquid quantity sensor is attached to a container, which transmits information regarding the quantity of liquid in the container to a receiver wirelessly, [0282]-[0284], a sensor can be coupled to a container, and electronics mounted on a circuit board measure a change in an electrical characteristic in load cells that corresponds with the weight of the container, see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, the load cells 3616 act as weight sensors). The first device is integrated into one or more selected from the group consisting of a label, a sleeve, a sheet, a film, a laminate, a molded enclosure or casing or housing, any additional enclosure and a screen and/or may be integrated into a wall, a bottom or a base of the vessel (see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, the load cells 3616 act as weight sensors and are integrated into a housing). 
	The vessel further comprises an electronic device connected to said first device ([0282]-[0284], see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, including circuit board 3618). The electronic device is a circuit board ([0282]-[0284], see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, including circuit board 3618).
	The electronic device performs analysis of the data obtained from said first device ([0282]-[0284], electronics mounted on the circuit board calculate the weight of the container based on an electrical characteristic of load cells when a container is coupled to the sensor) and sends a signal when one or more values obtained from said first device is outside a predetermined range ([0194], an alert is generated when a keg associated with the sensor is determined to be empty, or at a predetermined weight above being empty. The sensor of Hershberger, which includes both the load cells (interpreted as the sensor herein) and the circuit board, includes programmable logic to activate a signaling device. In order for the sensor of Hershberger to be able to activate a signaling device, the circuit board must intrinsically be capable of sending a signal to the logic indicative of when the keg is empty, or at a predetermined weight above being empty).
	Hershberger fails to explicitly disclose that:
The circuit board is a printed circuit board in the primary embodiment; and
that any such data transferred between the vessel and any external data storage and/or processing system is encrypted to prevent unauthorized access thereto.
	However, in an alternate embodiment, Hershberger teaches a printed circuit board ([0085], transmitter is planar and may be on a printed circuit board (PCB)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit board in the primary embodiment of the vessel of Hershberger to be a printed circuit board as in an alternate embodiment of Hershberger. The motivation would have been that the alternate embodiment of Hershberger shows that printed circuit boards are planar ([0085]), and the primary embodiment of Hershberger depicts the circuit board as being planar ([0282]-[0284], see Figs. 37-39 at circuit board 3618), thereby conserving space in the device.
	Modified Hershberger fails to explicitly disclose that any such data transferred between the vessel and any external data storage and/or processing system is encrypted to prevent unauthorized access thereto.
	Wandel is in the analogous field of methods and devices for detecting intrusion into a container (Wandel [0012]). Wandel teaches that data transferred between a vessel and any external data storage and/or processing system is encrypted (Wandel [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of modified Hershberger so that that data transferred between a vessel and any external data storage and/or processing system is encrypted as in Wandel, as Wandel teaches that encrypting data will enhance the security of the device (Wandel; [0023], [0042]), thereby preventing undesired persons or entities from accessing the data and using it for nefarious or illegal purposes.
	Note: The instant Claims contain a large amount of functional language (ex: “for storing bulk goods”, “performs analysis of the data”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
However, if it is deemed that Hershberger does not teach the integration of said first device into one or more selected from the group consisting of a label, a sleeve, a sheet, a film, a laminate, a molded enclosure or casing or housing, any additional enclosure and a screen and/or may be integrated into a wall, a bottom or a base of the vessel, Jensen is in the analogous field of container storage and sensing (Jensen [0015]). Jensen teaches a device that is integrated into a wall, a bottom or a base of a vessel (Jensen; [0067], see Fig. 3 at sensor 36, which is integrated into a wall of the vessel in the third from the top configuration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first device in the vessel of modified Hershberger to be integrated into one or more selected from the group consisting of a label, a sleeve, a sheet, a film, a laminate, a molded enclosure or casing or housing, any additional enclosure and a screen and/or be integrated into a wall, a bottom or a base of the vessel as in Jensen, as Jensen teaches that integrating a sensor into a vessel will also allow for the vessel to be encoded with relevant information about the vessel by programming code into the sensor (Jensen; [0036], [0068]).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burch, V et al. (US Pub. No. 2016/0239795; hereinafter Burch; already of record) in view of Yinko et al. (US Pub. No. 2010/0058856; hereinafter Yinko; already of record) and Wandel.

Regarding claim 1, Burch discloses a vessel for storing bulk goods ([0012], [0014]). The vessel comprises: 
	a first device ([0014], depth sensor, see Fig. 2 at depth sensor 220) and a communication unit for transferring data between said vessel and a receiver ([0059], see Fig. 2 at communication interfaces 240 and 245). The first device is a first sensor or an information storage device or both ([0014], see Fig. 2 at depth sensor 220). The first device is integrated into one or more selected from the group consisting of a label, a sleeve, a sheet, a film, a laminate, a molded enclosure or casing or housing, any additional enclosure and a screen and/or may be integrated into a wall, a bottom or a base of the vessel ([0014], the housing is mounted within the container above the space within the container, [0054], see Fig. 2 at housing 200 including depth sensor 220 mounted on the inside of the container to the container roof/ceiling 115a. The container roof/ceiling is considered to be a wall).
	The vessel further comprises an electronic device connected to the first device ([0014], see Fig. 2 at processing unit 210). The electronic device performs analysis of the data obtained from said first device and sends a signal when one or more values obtained from said first device is outside a predetermined range ([0014], [0091], see Fig. 5, which shows that when the scanned storage space is at a desired loading level, i.e. the depth sensor detects that the unoccupied portion of storage space reaches a threshold percentage, a desired load message is transmitted to a second node element).
	Burch fails to explicitly disclose:
that the electronic device is selected from the group consisting of a printed circuit board, a flexible printed circuit board, an organic electronic device or an electronic device comprising organic and inorganic materials; and
that any such data transferred between the vessel and any external data storage and/or processing system is encrypted to prevent unauthorized access thereto.
	Yinko is in the analogous field of fluid volume sensing in a container (Yinko [0001]). Yinko teaches a printed circuit board (Yinko [0024]-[0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device in the vessel of Burch to be a printed circuit board as in Yinko. Yinko teaches that a printed circuit board and electronics mounted thereon can be used to calculate the precise volume of a material contained within a container, and send a signal to a receiver (Yinko; [0024]-[0025], Abstract, [0029]).
	Modified Burch fails to explicitly disclose that any such data transferred between the vessel and any external data storage and/or processing system is encrypted to prevent unauthorized access thereto.
	Wandel is in the analogous field of methods and devices for detecting intrusion into a container (Wandel [0012]). Wandel teaches that data transferred between a vessel and any external data storage and/or processing system is encrypted (Wandel [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of modified Burch so that that data transferred between a vessel and any external data storage and/or processing system is encrypted as in Wandel, as Wandel teaches that encrypting data will enhance the security of the device (Wandel; [0023], [0042]), thereby preventing undesired persons or entities from accessing the data and using it for nefarious or illegal purposes.

Regarding claim 8, modified Burch discloses the vessel according to claim 1. Modified Burch further discloses that the first device is mounted on the inside of the vessel (Burch; [0014], the housing is mounted within the container above the space within the container, [0054], see Fig. 2 at housing 200 including depth sensor 220 mounted on the inside of the container to the container roof/ceiling 115a).

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Burch in view of Yinko, Wandel and Jensen.

Regarding claim 1, Burch discloses a vessel for storing bulk goods ([0012], [0014]). The vessel comprises: 
	a first device ([0014], depth sensor, see Fig. 2 at depth sensor 220) and a communication unit for transferring data between said vessel and a receiver ([0059], see Fig. 2 at communication interfaces 240 and 245). The first device is a first sensor or an information storage device or both ([0014], see Fig. 2 at depth sensor 220). The first device is integrated into one or more selected from the group consisting of a label, a sleeve, a sheet, a film, a laminate, a molded enclosure or casing or housing, any additional enclosure and a screen and/or may be integrated into a wall, a bottom or a base of the vessel ([0014], the housing is mounted within the container above the space within the container, [0054], see Fig. 2 at housing 200 including depth sensor 220 mounted on the inside of the container to the container roof/ceiling 115a. The container roof/ceiling is considered to be a wall).
	The vessel further comprises an electronic device connected to the first device ([0014], see Fig. 2 at processing unit 210). The electronic device performs analysis of the data obtained from said first device and sends a signal when one or more values obtained from said first device is outside a predetermined range ([0014], [0091], see Fig. 5, which shows that when the scanned storage space is at a desired loading level, i.e. the depth sensor detects that the unoccupied portion of storage space reaches a threshold percentage, a desired load message is transmitted to a second node element).
	Burch fails to explicitly disclose:
that the electronic device is selected from the group consisting of a printed circuit board, a flexible printed circuit board, an organic electronic device or an electronic device comprising organic and inorganic materials; and
that any such data transferred between the vessel and any external data storage and/or processing system is encrypted to prevent unauthorized access thereto.
	Yinko is in the analogous field of fluid volume sensing in a container (Yinko [0001]). Yinko teaches a printed circuit board (Yinko [0024]-[0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device in the vessel of Burch to be a printed circuit board as in Yinko. Yinko teaches that a printed circuit board and electronics mounted thereon can be used to calculate the precise volume of a material contained within a container, and send a signal to a receiver (Yinko; [0024]-[0025], Abstract, [0029]).
	Modified Burch fails to explicitly disclose that any such data transferred between the vessel and any external data storage and/or processing system is encrypted to prevent unauthorized access thereto.
	Wandel is in the analogous field of methods and devices for detecting intrusion into a container (Wandel [0012]). Wandel teaches that data transferred between a vessel and any external data storage and/or processing system is encrypted (Wandel [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of modified Burch so that that data transferred between a vessel and any external data storage and/or processing system is encrypted as in Wandel, as Wandel teaches that encrypting data will enhance the security of the device (Wandel; [0023], [0042]), thereby preventing undesired persons or entities from accessing the data and using it for nefarious or illegal purposes.
	However, if it is deemed that Burch does not teach the integration of said first device into one or more selected from the group consisting of a label, a sleeve, a sheet, a film, a laminate, a molded enclosure or casing or housing, any additional enclosure and a screen and/or may be integrated into a wall, a bottom or a base of the vessel, Jensen is in the analogous field of container storage and sensing (Jensen [0015]). Jensen teaches a device that is integrated into a wall, a bottom or a base of a vessel (Jensen; [0067], see Fig. 3 at sensor 36, which is integrated into a wall of the vessel in the third from the top configuration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first device in the vessel of modified Hershberger to be integrated into one or more selected from the group consisting of a label, a sleeve, a sheet, a film, a laminate, a molded enclosure or casing or housing, any additional enclosure and a screen and/or be integrated into a wall, a bottom or a base of the vessel as in Jensen, as Jensen teaches that integrating a sensor into a vessel will also allow for the vessel to be encoded with relevant information about the vessel by programming code into the sensor (Jensen; [0036], [0068]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Wandel, as applied to claims 1-7, 10, 12, and 18-27 above, further in view of Jensen.

Regarding claim 9, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses the first device (see Claim 1 above at Hershberger teaching the first device in [0004]-[0005], [0282]-[0284], Figs. 37-39). 
	Modified Hershberger fails to explicitly disclose that the first device is integrated into one or more selected from the group consisting of a label, a sleeve, an enclosure, or into the walls or the bottom or any closure components of the vessel.
	Jensen is in the analogous field of container storage and sensing (Jensen [0015]). Jensen teaches a device that is integrated into the closure components of a vessel (Jensen [0036], the sensor is an integrated part of a closure of the drug container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first device in the vessel of modified Hershberger to be integrated into the closure components of the vessel as in Jensen, as Jensen teaches that integrating a sensor into a vessel will also allow for the vessel to be encoded with relevant information about the vessel by programming code into the sensor (Jensen; [0036], [0068]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Wandel, as applied to claims 1-7, 10, 12, and 18-27 above, further in view of Pleshek et al. (US Pub. No. 2015/0029001; hereinafter Pleshek; already of record).

Regarding claim 11, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses a first sensor (see Claim 1 above at Hershberger teaching a first sensor in [0004]-[0005], [0282]-[0284], Figs. 37-39). 
	Modified Hershberger fails to explicitly disclose a second sensor for performing at least one of determining opening and closing of any closure components comprised in or on the vessel, and recording the time at which any closure components comprised in or on the vessel is opened for the first time.
	Pleshek teaches a second sensor for determining opening and closing of any closure components comprised in or on the vessel (Pleshek [0016]-[0018], a door sensor detects opening and closing of the door, and is included in addition to an identification sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first sensor in the vessel of modified Hershberger to include a second sensor for determining opening and closing of any closure components comprised in or on the vessel as in Pleshek, as Pleshek teaches that a door sensor can be used to trigger an identification scan of the contents of the vessel when the door sensor detects that the door has been closed (Pleshek [0016]-[0019]), thereby tracking an inventory on the contents of the vessel over time.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Wandel, as applied to claims 1-7, 10, 12, and 18-27 above, further in view of Leonard et al. (US Pub. No. 2004/0124988; hereinafter Leonard; already of record).

Regarding claim 13, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses a second device for storing electricity. The second device is a battery (Hershberger; [0190], the sensor has batteries).
	Modified Hershberger fails to explicitly disclose that the battery includes a printed battery.
	Leonard is in the analogous field of fill sensors for containers (Leonard [0013]). Leonard teaches a printed battery (Leonard [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery in the vessel of modified Hershberger to be a printed battery as in Leonard, as Leonard teaches that a printed battery can be adhered to a container (Leonard [0033]).

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pg. 6 of their Remarks that a printed circuit board by itself could perform data analysis and send a signal by providing an integrated circuit and/or using planar technology, thereby negating the Examiner’s 112(b) rejection in the previous Non-Final Office Action mailed 2/25/2022. The Examiner has interpreted this argument by the Applicant as a concession that a bare circuit board by itself, without any additional integrated and/or planar components thereon, could not perform data analysis and send a signal, and that it is the additional integrated and/or planar components thereon that perform data analysis and send a signal. Under this interpretation, the Examiner has withdrawn the previous 112(b) rejection, but if the Applicant wishes to argue that a bare circuit board could perform data analysis and send a signal, then the 112(b) rejection for this claim, and any claims dependent thereon, would be upheld.
Applicant argues on Pgs. 6-9 of their Remarks that the prior art of record does not teach a first device integrated into a label, sleeve, sheet, film, laminate, molded enclosure, casing, housing, etc. and/or may be integrated into a wall, bottom, or base of the vessel. The Examiner respectfully disagrees. The claim as currently written has an unclear scope, and has been rejected under 35 U.S.C. 112(b). Further, Hershberger teaches a sensor that is incorporated into a housing, which appears to read on the claim. It is unclear if the housing has to be located on the vessel or not in the claim as currently constructed. Further, if it is deemed that Hershberger does not teach an integrated first device, Jensen can be used to teach an integrated first device. For a more detailed explanation, please see the rejection for Claim 1 in the Claim Rejections-35 USC 112 section of this instant Office Action, the rejection for Claim 1 of Hershberger in view of Wandel in the Claim Rejections-35 USC 103 section of this instant Office Action, as well as the rejection of Claim 1 of Hershberger in view of Wandel and Jensen in the Claim Rejections-35 USC 103 section of this instant Office Action.
Applicant argues on Pgs. 6-9 of their Remarks that the prior art of record that the prior art of record does not teach encrypted data. While the Examiner agrees, this limitation has been rejected using Wandel. For a more detailed explanation, please see the rejection for Claim 1 of Hershberger in view of Wandel in the Claim Rejections-35 USC 103 section of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.
Applicant argues on Pg. 7 of their Remarks that in Hershberger, the circuit board is a part of the sensor. The Examiner respectfully disagrees. As shown in the rejection of Claim 1 under 35 USC 103 using Hershberger in view of Wandel in the instant Office Action, the Examiner has interpreted the load cells 3616 as weight sensors, which are in fact separate from the circuit board 3618 (see Fig. 39). As the load cells convert a given weight into an electrical signal that can be analyzed to measure the amount of given weight acting on the sensor, the load cells are sensors under broadest reasonable interpretation. See MPEP 2111.
Applicant argues on Pg. 9 of their Remarks that as Jensen teaches that the sensor is integrated into a flexible closure, and the flexible closure does not exist in the claimed vessel, that Jensen cannot be used to teach a sensor integrated into a vessel. The Examiner respectfully disagrees. As explained in the rejection of Claim 1 in the Claim Rejections-35 USC 112 section, no elements of the vessel are positively recited. Only the preamble positively recites that there is a vessel at all. As such, the fact that Claim 1 does not positively recite a flexible closure does not mean that the vessel does not comprise a flexible closure. It is unclear what structural components are present in the vessel. Still further, Jensen teaches in Fig. 3 that the sensor may be integrated into a wall of the vessel, which satisfies the limitation of claim 1 as currently drafted. For a more detailed explanation, please see the rejection of Claim 1 using Hershberger in view of Wandel and Jensen under 35 USC 103 in this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798